DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/23/2021 has been entered.

Response to Arguments
Applicant's arguments filed 7/23/2021 have been fully considered but they are not persuasive.

Claim 1 has been amended to recite, in part, “the obstacle is a pedestrian.” Claim 1 was rejected in the previous Office action under 35 U.S.C. § 103 as being unpatentable over the combination of Takiguchi et al. (US 2013/0304317 A1) in view of Mori et al. (JP 2015/2227097A) and Nagata (US 2014/0180568 A1). Regarding this rejection, Applicant contends the following (see pages 6-7 of Applicant’s reply):


    PNG
    media_image1.png
    364
    643
    media_image1.png
    Greyscale

Examiner disagrees.
Examiner acknowledges that Nagata “envisages” the disclosed moving bodies as other vehicles. However, Nagata does indeed disclose that moving bodies that are likely to be present in the “dead zones” includes pedestrians. For instance, Nagata defines moving objects as “cars, pedestrians, and bicycles” ([0034]). Furthermore, Nagata teaches that traffic information for the dead zones is received, such traffic information including “a volume of pedestrians” (see [0044]). This makes it clear that Nagata teaches that the obstacle that may be present in the dead zone can be a pedestrian in addition to a vehicle. Nagata also teaches predicting that an object such as a pedestrian will reach the dead zone entry point (see [0059]). This explicitly teaches that the “obstacle entering a scheduled traveling route of the vehicle in a traveling direction of the vehicle” that is likely to be present in the potential risk area is a pedestrian.
As such, Applicant’s arguments are found unpersuasive and amended claim 1 is indeed taught by the combination of Takiguchi et al. in view of Mori et al. and Nagata, as presented below in this Office action. 
Applicant argues for the allowability of dependent claims 2 and 4-9 based upon their dependency from claim 1 (see page 8 of Applicant’s reply). As claim 1 stands rejected, so too do claims 2 and 4-9 as presented below in this Office action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takiguchi et al. (United States Patent Application Publication No. US 2013/0304317 A1) [hereinafter “Takiguchi”] in view of Mori et al. (JP 2015/2227097A) [hereinafter “Mori”] in further view of Nagata (United States Patent Application Publication No. US 2014/0180568 A1).
Regarding claim 1, Takiguchi teaches a driving assistance control device comprising: 
 an active pedal configured to control a driving force such that the vehicle is accelerated when an amount of manipulation exceeds a first predetermined value and the vehicle is decelerated when the amount of manipulation falls below a second predetermined value equal to or smaller than the first predetermined value ([0001], [0042]-[0043], [0050]; Accelerator pedal 12 (active pedal) is configured to control acceleration and deceleration such that the vehicle is accelerated when operation amount is increased (manipulation exceeds a first predetermined value) and decelerated when operation amount is decreased and restored to original position (second predetermined value equal to the first predetermined value)).

While Takiguchi teaches an active pedal, Takiguchi does not disclose that the active pedal controls a braking force. 

However, Mori teaches that the active pedal controls a braking force ([0033], [0064]-[0065], [0067]; Fig. 6 Deceleration is provided by brake mechanism 14 which is a hydraulic brake device when manipulation is less than [Symbol font/0x71]ref1).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takiguchi to include the limitations above as detailed in Mori in order to improve the operability of the vehicle and allow for gentle acceleration/deceleration ([0008]-[0009] of Mori). 
	
	Furthermore, Takiguchi teaches:
an electronic control unit ([0042]; Fig 1 ECU 22 (Electronic control unit)) configured to 
	detect a potential risk area ([0045] and [0054]; Fig. 1 - Fig. 2 Step S1 ECU 22 with navigation device 20 detects position of curve ahead (potential risk area)), and 
	determine a reference speed based on a positional relationship between the vehicle and the potential risk area ([0047] and [0056]-[0058], Fig. 1 – Fig. 2 Step S2, Fig. 4B ECU 22 includes target speed calculator 22B, which calculates the target speed before entering the curve, Vtf1 (reference speed) based on a positional relationship between the vehicle and the curve (potential risk area)), 

Takiguchi does not teach: 
the potential risk area being an area in which an obstacle entering a scheduled traveling route is likely to be present
the reference speed being a speed of the vehicle at which contact between the vehicle and the obstacle is avoided even when the obstacle enters the scheduled traveling route of the vehicle from the potential risk area when the potential risk area is detected;
wherein the obstacle is a pedestrian. 

	However, Nagata teaches: 
the potential risk area being an area in which an obstacle entering a scheduled traveling route is likely to be present ([0032], [0034], [0039]; Fig. 1 Fig. 2, Dead zone area (potential risk area) is detected where moving body may enter a scheduled traveling route);
the reference speed being a speed of the vehicle at which contact between the vehicle and the obstacle is avoided even when the obstacle enters the scheduled traveling route of the vehicle from the potential risk area when the potential risk area is detected ([0041]-[0042], [0079]; Fig, 2, Fig. 8 Target speed (reference speed) is calculated based on distance L between the vehicle and the dead zone area (potential risk area), the target speed (reference speed) being a speed at which there is no possibility of contact);
wherein the obstacle is a pedestrian ([0034], [0044], [0059]; a pedestrian is predicted to reach the dead zone entry point).

Takiguchi and Nagata are analogous arts because they are both directed towards operating a vehicle in a safe manner proximate to a risk area. Takiguchi  is directed to speed control when a risk area is a curve and Nagata teaches speed control in a risk area that includes a curve (Fig. 2) that may have an obstacle enter the traveling direction of the vehicle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takiguchi to provide the aforementioned limitations taught by Nagata in order to improve safety of the vehicle ([0005] and [0007] of Nagata). 

Furthermore, Takiguchi teaches:
cause a force to be applied to the active pedal when a current speed of the vehicle exceeds the reference speed ([0042], [0048]-[0050], [0060]-[0061]; Fig. 1-Fig. 2 Step S3 – Step S4, Fig. 5, ECU 22 including reaction force controller 22c and reaction force applying mechanism 24 applies a reaction force to the accelerator pedal (active pedal) when present speed (current speed) exceeds target speed (reference speed)) and 
increase the force to be applied to the active pedal when the amount of manipulation of the active pedal is increased ([0042]-[0043], [0050], [0054], [0060]; Fig. 1, ECU 22 with reaction force controller 22C and reaction force applying mechanism 24 considers operation amount in order to determine required reaction force to get to target vehicle speed. When a determination is made in Fig. 2 Step S1-No that no additional reaction force Fr is added, the force applied to the pedal is the restoring force which increases with an increase in manipulation amount. Furthermore, an increase in pedal manipulation may result in an increase in speed difference from the target speed which causes an increase in the reaction force as detailed in Fig. 2 Step S3 in paragraph [0060]). 
wherein the force is applied in a direction in which the amount of manipulation is reduced ([0050] Force is applied in a direction that restores the pedal to original position (direction in which the amount of manipulation is reduced)).
	
Regarding claim 2, the combination of Takiguchi, Mori, and Nagata further teaches the electronic control unit is further configured to increase the force to be applied to the active pedal as a difference between the current speed and the reference speed is increased ([0060]-[0061] and Fig. 5 of Takiguchi; Increase in reaction force applied to the accelerator pedal (active pedal) as difference between actual speed (current speed) exceeds the target speed (reference speed) is greater). 

Regarding claim 5, the combination of Takiguchi, Mori, and Nagata further teaches the reference speed is a speed at which contact between the vehicle and the obstacle is avoided due to emergency avoidance braking even when the obstacle enters the scheduled traveling route of the vehicle from the potential risk area ([0037], [0041]-[0042], [0079], and Fig, 2 and Fig. 8 of Nagata; Target speed (i.e. reference speed) is a speed at which there is no possibility of contact because vehicle speed has slowed (emergency avoidance braking) even when the obstacle enters the scheduled traveling route of the vehicle from the dead zone (potential risk area)). 

Regarding claim 6, the combination of Takiguchi, Mori, and Nagata further teaches the electronic control unit is configured to calculate the reference speed based on a distance in a lateral direction between the vehicle and the potential risk area ([0056]-[0058] and Fig. 4B of Takiguchi: ECU 22 calculates target speed (reference speed) based on a distance between the vehicle and the curve location (potential risk area)); see also [0050]-[0052], [0060], and Fig. 2 of Nagata: Target speed (reference speed) is calculated based on position of moving object at border of potential risk area, (for example: P3) which includes distances in the lateral direction).

Regarding claim 7, the combination of Takiguchi, Mori, and Nagata further teaches the potential risk area is a blind spot area when viewed from the vehicle ([0032] of Nagata: Dead zone (i.e. potential risk area) is based an area blocked from driver field of view).

Regarding claim 9, the combination of Takiguchi, Mori, and Nagata further teaches the braking force is applied by a hydraulic brake device ([0033], [0064]-[0065], [0067] and Fig. 6 of Mori: Deceleration is provided by brake mechanism 14 which is a hydraulic brake device when manipulation is less than [Symbol font/0x71]ref1).

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Takiguchi, Mori, and Nagata, as applied to claim 1 above, and further in view of Grimm et al. (US 2007/0050130 A1) [hereinafter “Grimm”].

Regarding claim 4, the combination of Takiguchi, Mori, and Nagata, as applied to claim 1 above, teaches the driving assistance control device according to claim 1, wherein when a potential risk index value represented by V-Vmin using the current speed V and the reference speed Vmin is equal to or greater than a threshold value and equal to or smaller than 1, the electronic control unit is further configured to increase the force to be applied to the active pedal as the potential risk index value is greater ([0060]-[0061] and Fig. 5 of Takiguchi: When [Symbol font/0x44]V, which is the difference between the actual speed and the target speed before entering the curve Vtf1 (potential risk index value represented by V-Vmin) is greater than a threshold the reaction force is increased as [Symbol font/0x44]V (potential index value) is greater). 

Takiguchi teaches that when a potential risk index value is greater than a threshold and equal to or smaller than 1, increasing the force to be applied to the active pedal as the potential risk index value is greater. However, Takiguchi does not explicitly teach an example in which the threshold is set to zero. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a threshold of zero with the motivation being to have the system react more quickly and increase safety (as evidenced in paragraph [0169] in D’sa et al. (US 2018/0050673 A1) – supported in provisional application 62,442,190). 

The combination of Takiguchi, Mori, and Nagata further does not expressly teach that the speed difference is represented as a proportion of the reference speed (V-Vmin)/Vmin, (potential risk index value represented by V/Vmin – 1).  

However, Grimm teaches the known technique of representing the speed difference as a proportion of the reference speed (the potential risk index value is represented by V/Vmin – 1) ([0028] Cautionary threshold (potential risk index value) is based on a percent exceedance of the speed limit: Warning percent = (V – Vspeed limit)/Vspeed limit = V/Vspeed limit – 1 (represented by V/Vmin -1)).
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by the combination of Takiguchi, Mori, and Nagata to include a potential risk index value represented by V/Vmin – 1 as detailed in Grimm in order to alert the driver and increase safety ([0026] of Grimm).  

Regarding claim 8, the combination of Takiguchi, Mori, Nagata, and Grimm further teaches the driving assistance control device according to claim 4, wherein the force applied to the active pedal is proportional to a first order lag value of the potential risk index value ([0060]-[0061] and Fig. 5 of Takiguchi: Reaction force applied is linearly proportional to V-Vmin (potential risk index value)).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411.  The examiner can normally be reached on Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANSHUL SOOD/Primary Examiner, Art Unit 3669